Exhibit 10.1

 

XRPRO SCIENCES, INC. 

SECURITIES PURCHASE AGREEMENT

 



This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December __, 2014, by and between XRpro Sciences, Inc. formerly known as
Caldera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
investors set forth on the signature pages affixed hereto (each, an “Investor”
and, collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company, Units
(as defined below) of the Company, as more fully described in this Agreement;

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, on a “best efforts–all or none” basis a minimum of 571,429 Units and,
on a “best efforts” basis, an additional 553,571 Units for an aggregate of up to
1,125,000 Units (the “Units”), each Unit being offered at a price of $7.00 per
Unit and each Unit consisting of four shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”) and a five year warrant (the
“Warrant”) to purchase shares of the Company’s Common Stock at an exercise price
of $1.75 per share (the Common Stock and the Warrants being hereinafter referred
to as the “Units” or “Securities”), upon the terms and conditions set forth in
this Agreement;

 

WHEREAS, in connection with the Investors’ purchase of the Units, the Investors
will be subject to certain restrictions on the transfer of the Securities, all
as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Units as set forth herein.

 

1.           Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 



“Allowable Grace Period” as defined in Section 5.1(e) hereof. 



 

“Blue Sky Application” as defined in Section 5.2(a) hereof. 

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

1

 



 

“Claims” as defined in Section 5.2(a) hereof.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

 

“Common Stock” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of the Chief Executive Officer
(as defined in Rule 405 under the Securities Act), or the knowledge of any fact
or matter which the Chief Executive Officer would reasonably be expected to
become aware of in the course of performing the duties and responsibilities.

 

“Company Permits” as defined in Section 4.6 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Registration Statement” means the Company’s Registration Statement on
Form S-1, Registration Number 333-179508. 

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Grace Period” as defined in Section 5.1(d) hereof. 

 

“Initial Registration Statement” as defined in Section 5.1(a) hereof.

 

“Intellectual Property Rights” as defined in Section 4.14 hereof. 

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole;
(ii) the transactions contemplated hereby or in any of the Transaction
Documents; or (iii) the ability of the Company to perform its obligations under
the Transaction Documents (as defined below).

 

“New Registration Statement” as defined in Section 5.1(a) hereof.

 

“PA Warrant Shares” shall mean any shares issuable upon exercise of warrants
issued to the Placement Agent as compensation in connection with the
transactions contemplated hereby, including any advisory warrants, warrants
issued upon the closing of the private placement.

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Placement Agency Agreement” means that certain agreement, dated November 11,
2014, by and between the Placement Agent and the Company.

 

“Placement Agent” means Taglich Brothers, Inc.

 

2

 

 

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated December 4, 2014, and any amendments or supplements thereto.

 

“Purchase Price” shall mean up to $7,875,000.

 

“Registrable Securities” shall mean (i) the shares of Common Stock included in
the Units; (ii) any shares of Common Stock underlying the Warrants; and(ii) the
PA Warrant Shares; provided, that a security shall cease to be a Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144, or (B)
such security becoming eligible for sale by the holder thereof without any
restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

 

“Registration Delay Payments” as defined in Section 5.1(d) hereof. 

 

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Required Filing Date” shall mean (i) with respect to the Initial Registration
Statement, the 90th calendar day after the final Closing of the sale of the
Units pursuant to the Private Placement Memorandum and (ii) with respect to any
additional Registration Statements that may be required to be filed by the
Company pursuant to this Agreement, the date on which the Company was required
to file such additional Registration Statement pursuant to the terms of this
Agreement. 

 

“Rule 144” means Rule 144 promulgated under the Securities Act (or a successor
rule).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities” as defined in the recitals above. 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Staff” as defined in Section 5.4 hereof. 

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Warrant, and the Escrow
Agreement.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

3

 



 

“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.

 

“Units” as defined in the recitals above. 

 

“Warrant” as defined in the recitals above. 

 

2.          Sale and Purchase of Units.

 

2.1.     Subscription for Units by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Units, in the respective amounts set
forth on the signature pages attached hereto in exchange for the Purchase Price.

 

2.2     Closings.

 

(a)     First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, such number of Units set forth on the signature pages attached hereto,
which will be reflected opposite such Investor’s name on Exhibit A-1 (the “First
Closing”). The date of the First Closing is hereinafter referred to as the
“First Closing Date.”

 

(b)     Subsequent Closing(s). The Company agrees to issue and sell to each
Investor listed on the Subsequent Closing Schedule of Investors, and each such
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Units set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-2 (a “Subsequent Closing”). There may be more than one Subsequent
Closing; provided, however, that the final Subsequent Closing shall take place
within the time periods set forth in the Private Placement Memorandum. The date
of any Subsequent Closing is hereinafter referred to as a “Subsequent Closing
Date.” Notwithstanding the foregoing, the maximum number of Units to be sold at
the First Closing and all Subsequent Closings shall not exceed 1,125,000 in the
aggregate.

 

(c)     Closing. The First Closing and any applicable Subsequent Closings are
each referred to in this Agreement as a “Closing.” The First Closing Date and
any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.” All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Sills Cummis & Gross P.C., counsel to the
Placement Agent, at One Riverfront Plaza, Newark, New Jersey 07102, or remotely
via the exchange of documents and signatures.

4

 



 

2.3.     Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by the Investor of the Purchase Price (as provided
below), duly issued certificates representing the Securities. At each Closing,
each Investor shall deliver or cause to be delivered to the Company the Purchase
Price set forth in its counterpart signature page annexed hereto by paying
United States dollars via bank, certified or personal check which has cleared
prior to the applicable Closing Date or in immediately available funds, by wire
transfer to the following escrow account:

 

PNC Bank
300 Delaware Avenue
Wilmington, DE 19801
ABA # 031100089
Acct Name: Delaware Trust Company
Account Number: 5605012373 

FFC: XRpro Sciences Escrow; 79-2270

 



3.          Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

  

3.1     Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2     Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

3.3.     Investment Experience. Such Investor acknowledges that the purchase of
the Securities is a highly speculative investment and that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

3.4.     Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company and the Securities requested by
it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the Units.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement and the
Private Placement Memorandum. Such Investor acknowledges that it has received
and reviewed the Private Placement Memorandum describing the offering of the
Units (including copies of the Company’s relevant SEC Filings annexed to the
Private Placement Memorandum.

 

5

 



 

3.5     Restricted Securities. Such Investor understands that the Units, and the
components thereof, are characterized as “restricted securities” under the U.S.
federal securities laws since they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

3.6     Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a)     The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended; (ii) such securities may be sold pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act; or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”

 



(b)     If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

3.7     Accredited Investor. Such Investor, and if an entity, all equity holders
of such Investor, is an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Securities Act (“Regulation D”).

 

3.8     No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation.

 

3.9     Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

4.          Representations and Warranties of the Company.

 



The Company represents, warrants and covenants to the Investors that:

 

4.1.     Organization; Execution, Delivery and Performance.

 

(a)     The Company and each of its Subsidiaries, if any, is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect.

 

6

 



 

(b)     (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof; (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Securities) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its stockholders, is required; (iii) each of the Transaction Documents has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly; and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

  

4.2.     Securities Duly Authorized. The Common Stock to be issued to each such
Investor pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and nonassessable and free from all taxes or Liens with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Company. The Warrants to be issued to each such
Investor, when issued in accordance with the terms of this Agreement, will be
legal, valid and binding obligations of the Company enforceable in accordance
with their terms. The shares of Common Stock issuable upon exercise of the
Warrants in accordance with their respective terms will be duly and validly
issued and fully paid and non-assessable. Subject to the accuracy of the
representations and warranties of the Investors to this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.

 



4.3     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not: (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws of the
Company; or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, except for possible violations, conflicts or
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Neither the Company nor any of its Subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its Subsidiaries in default) under, and neither the
Company nor any of its Subsidiaries has taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or by which any property or
assets of the Company or any of its Subsidiaries is bound or affected, or for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. The businesses of the Company and its Subsidiaries are
not being conducted in violation of any law, rule ordinance or regulation of any
governmental entity, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
required under the Securities Act, the Exchange Act, and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement or to issue and sell the Securities in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.

 

7

 



 

4.4.     Capitalization. As of December 1, 2014, the authorized capital stock of
the Company consists of (i) 50,000,000 shares of Common Stock, of which
4,693,770 and 4,039,770 shares are issued and outstanding, respectively,
10,000,000 shares of Preferred Stock, of which 400,000 are designated Series A
Preferred Stock and 105,000 are issued and outstanding, 3,000,000 shares are
designated Series B Preferred Stock and 2,133,947 shares are issued and
outstanding, 2,297,871 of the authorized shares are reserved for the issuance of
warrants, and 3,000,000 of the authorized shares are reserved for issuance
pursuant to the Company’s equity incentive plan of which approximately 1,951,904
options have been issued to employees, consultants and directors of the Company.
In the Offering contemplated by this Agreement, warrants exercisable for up to
1,125,000 shares of common stock may be issued to investors, warrants
exercisable for up to 450,000 shares of common stock may be issued to the
placement agent and warrants exercisable for 200,000 shares of common stock may
be issued to the placement agent as an advisory fee. In addition, 3,511,886
shares of Common Stock may be issued upon conversion shares of Series B
Preferred Stock including accrued dividends thereon as of November 30, 2014. The
Company has reserved, and at all times will keep reserved, a sufficient number
of shares for issuance upon the conversion of the Series A Preferred Stock,
Series B Preferred Stock and the exercise of the Warrants. Except as described
in the Private Placement Memorandum and in the SEC Documents, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries; (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except for the registration rights provisions contained herein and piggyback
rights of the Series A Preferred Stock); and (iii) subject to all Series B
shareholders electing to convert their Series B shares and certain warrants
outstanding as well as warrant holders electing to convert their warrants (other
than the advisory wararnts issued to the placement agent in the prior private
placement that are exercisable at an exercise price of $.01), there will be no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) that will
be triggered by the issuance of the Securities. All of such outstanding shares
of capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and nonassessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the stockholders of
the Company or any Lien imposed through the actions or failure to act of the
Company.

 

8

 



 

4.5.     SEC Information.

 

(a) The Company has timely filed or furnished all registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed or furnished by it with the SEC pursuant to the requirements of the
Securities Act or the Exchange Act (all of the foregoing and all other documents
filed with the SEC prior to the date hereof, being hereinafter referred to
herein as the “SEC Documents”). The SEC Documents have been made available to
the Investors via the SEC’s EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein, at the time they were
filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. There are not outstanding any unresolved comments of the
staff of the SEC. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements in accordance with GAAP and the applicable rules and
regulations of the SEC) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments as permitted by GAAP and the
applicable rules and regulations of the SEC). Except as set forth in the Company
Financial Statements or the Private Placement Memorandum, the Company has no
liabilities, contingent or otherwise, other than: (i) liabilities incurred in
the ordinary course of business subsequent to September 30, 2014 (the fiscal
period end of the Company’s most recently-filed periodic report) and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in such financial statements, which, individually or in the aggregate,
are not material to the financial condition or operating results of the Company.

 

(b)     The shares of Common Stock are not currently traded on any market.

 

4.6     Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2014, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

4.7     Litigation. Except as set forth in the SEC Documents and the Private
Placement Memorandum, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their respective businesses, properties or assets or
their officers or directors in their capacity as such, that would have a
Material Adverse Effect. The Company is unaware of any facts or circumstances
which might give rise to any of the foregoing. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company, any of its Subsidiaries or any current or former
director or executive officer of the Company or any of its Subsidiaries.

 

9

 



 

4.8     No Material Changes.

 

(a)     Since September 30, 2014, except as set forth in the SEC Documents or
the Private Placement Memorandum, there has not been:

 

(i)     Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii)     Any effect, change or circumstance which has had, or could reasonably
be expected to have, a Material Adverse Effect; or

 

(iii)     Any incurrence of any material liability outside of the ordinary
course of business.

 

4.9     No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Securities
being offered hereby.

 

4.10     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Investors. The issuance of the Securities
to the Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

 

4.11     No Brokers. Except as set forth in Section 9.1, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12     Form D; Blue Sky Laws. The Company agrees to file a Form D with respect
to the Securities as required under Regulation D within ten days after the First
Closing and to provide a copy thereof to the Placement Agent promptly after such
filing. The Company shall, on or before the Closing Date, assist the Placement
Agent in taking such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Investors at the applicable
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and the Placement Agent shall provide evidence of any such
action so taken to the Company on or prior to the Closing Date.

 

4.13     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the 12 months preceding the date of
this Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

10

 



 

4.14     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two years from the date of
this Agreement. The Company has no knowledge of any infringement by the Company
or any of its Subsidiaries of Intellectual Property Rights of others. Except as
set forth in the SEC Documents, there is no claim, action or proceeding being
made or brought, or to the Company’s Knowledge, being threatened, against the
Company or any of its Subsidiaries regarding their Intellectual Property Rights.
The Company is not aware of any facts or circumstances which might give rise to
any of the foregoing infringements or claims, actions or proceedings. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to take such measures would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

4.15     Tax Status. Except for occurrences that would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject; (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith; and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended.

 

4.16     Acknowledgement Regarding Investors’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Investors have been asked by the Company or any of
its Subsidiaries to agree, nor has any Investor agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; (ii) any Investor, and counterparties in “derivative”
transactions to which any such Investor is a party, directly or indirectly,
presently may have a “short” position in the Common Stock which was established
prior to such Investor’s knowledge of the transactions contemplated by the
Transaction Documents; and (iii) each Investor shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of this Agreement or any other Transaction Document
or any of the documents executed in connection herewith or therewith.

 



11-

 

 

4.17     Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the Company’s Knowledge, no Person acting on their behalf has,
directly or indirectly (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities; (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent);
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries (other than the Placement Agent).

 

4.18     Shell Company Status. The Company was never a “shell issuer”, as
defined in Rule 144(i)(1).

 

4.19     Investment Company Act Status. The Company and its subsidiaries are
not, and after giving effect to the offering and sale of the Units and the
application of the proceeds thereof as described in the Private Placement
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

5.          Registration Rights.

 

5.1.     (a) As soon as practicable after the date hereof, but not later than
the Required Filing Date, the Company shall prepare and file with the SEC a
Registration Statement covering the resale of all of the Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415 or, if
Rule 415 is not available for offers and sales of the Registrable Securities, by
such other means of distribution of Registrable Securities as the holders of the
Registrable Securities (collectively, the “Holders”) may reasonably specify (the
“Initial Registration Statement”). The Initial Registration Statement shall be
on Form S-1 (or such other form available to register for resale the Registrable
Securities as a secondary offering). Notwithstanding the registration
obligations set forth in this Section 5.1, in the event the SEC informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (i) inform each of
the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the SEC and/or
(ii) withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the SEC, on Form
S-1 or such other form available to register for resale the Registrable
Securities as a secondary offering. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), or in the event the SEC
seeks to characterize any offering pursuant to a Registration Statement filed
pursuant to this Agreement as constituting an offering of securities by or on
behalf of the Company such that Rule 415 is not available to the Company to
register the resale of such Registrable Securities and as a result the Staff of
the SEC or the SEC does not permit such Registration Statement to become
effective and used for resales in a manner that permits the continuous resale at
the market by the Holders participating therein (or as otherwise may be
acceptable to each such Holder) without being named therein as an “underwriter,”
unless otherwise directed in writing by a Holder as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced, or excluded on a pro rata basis, with
the PA Warrant Shares and the shares underlying the Warrants excluded on a pro
rata basis (such reduced Registrable Securities, the “415 Cutback Shares”). In
the event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the SEC, as
promptly as allowed by SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-1 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement, including the 415 Cutback Shares.

 

12

 



 

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement or any post-effective amendment thereto to be declared
effective by the SEC as soon as practicable (including, with respect to the
Initial Registration Statement or the New Registration Statement, as applicable,
filing with the SEC a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act within five (5) Business Days
after the date that the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be “reviewed,” or
not be subject to further review and the effectiveness of such Registration
Statement may be accelerated), shall use its commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
until the earlier of (i) such time as all of the Registrable Securities covered
by such Registration Statement have been publicly sold by the Holders or (ii)
the date that is one (1) year following the Closing Date.

 

(c) Each Holder agrees to furnish to the Company a completed Selling Shareholder
Questionnaire in the form attached to this Agreement as Annex 2. At least ten
(10) trading days prior to the first anticipated filing date of a Registration
Statement for any registration under this Agreement, the Company will notify
each Holder of the information the Company requires from that Holder other than
the information contained in the Selling Shareholder Questionnaire, if any,
which shall be completed and delivered to the Company promptly upon request and,
in any event, within three (3) trading days prior to the applicable anticipated
filing date.  Each Holder further agrees that it shall not be entitled to be
named as a selling shareholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Shareholder Questionnaire and a response to any requests for further information
as described in the previous sentence. If a Holder returns a Selling Shareholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Shareholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 5.1(c) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

13

 



 

(d) Notwithstanding anything to the contrary herein, at any time after any
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material non-public information concerning the Company
if the disclosure of such information at the time is not, in the good faith
judgment of the Company, in the best interests of the Company (a “Grace
Period”); provided, however, the Company shall promptly (i) notify the Holders
in writing (including via facsimile or other electronic transmission) of the
existence of material non-public information giving rise to a Grace Period
(provided that the Company shall not disclose the content of such material
non-public information to the Holders) or the need to file a supplement or
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, and (ii) notify the Holders in writing (including via facsimile or
other electronic transmission) of the date on which the Grace Period ends;
provided, further, that no single Grace Period shall exceed thirty (30)
consecutive days, and during any three hundred sixty-five (365) day period, the
aggregate of all Grace Periods shall not exceed an aggregate of sixty (60) days
(each Grace Period complying with this provision being an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred to in clause (ii) above and the
date referred to in such notice; provided, however, that no Grace Period shall
be longer than an Allowable Grace Period.

 



5.2.     Indemnification.

  

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Holder and its respective officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Holder within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys' fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto, to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or the Private Placement Memorandum, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Holder’s behalf and will reimburse such Holder, and each such officer, director
or member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Holder or any such controlling person in writing specifically
for use in such Registration Statement or prospectus.

 

14

 



 

(b) Indemnification by the Investors. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Holder to the Company
specifically for inclusion in such Registration Statement or prospectus or
amendment or supplement thereto. In no event shall the liability of a Holder be
greater in amount than the dollar amount of the proceeds (net of all expense
paid by such Holder, including any expenses in connection with any claim
relating to this Section 5.2 and the amount of any damages such Holder has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Holder upon the sale of the Registrable Securities included in
the Registration Statement giving rise to such indemnification obligation.

 

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses; (B) the indemnifying party shall have
failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person; or (C) in the reasonable judgment of any such
person entitled to indemnification hereunder, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a Holder be greater in amount than the dollar amount
of the proceeds (net of all expenses, including expenses paid by such holder in
connection with any claim relating to this Section 5.2 and the amount of any
damages such Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.

 

15

 



 

5.3.     Expenses. All fees and expenses incident to the performance of or
compliance with the rights set forth in Section 5.1 of Agreement by the Company
shall be borne by the Company, whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with the trading market on which the
Common Stock is then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws and, (ii) fees and disbursements of counsel
and independent public accountants for the Company.

  

6.          Transfer Restrictions.

 

6.1.     Transfer or Resale. Each Investor understands that:

 

Except as provided in the registration rights provisions set forth above, the
sale or resale of all or any portion of the Securities has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and all or any portion of the Securities may not be transferred unless:

 

(1)     the Securities are sold pursuant to an effective registration statement
under the Securities Act;

 

(2)     the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 



(3)     the Securities are sold or transferred to an “affiliate” (as defined in
Rule 144) of the Investor who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 6.1 and who is an Accredited
Investor;

 

(4)     the Securities are sold pursuant to Rule 144; or

 

(5)     the Securities are sold pursuant to Regulation S under the Securities
Act (or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

6.2     Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act and such sale or transfer is effected, the Company shall permit
the transfer and promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

16

 



 

7.          Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1     Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Each
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.

 

7.2     Consents. The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Securities.

 

7.3     Delivery by Company. The Company shall have duly executed and delivered
to each Investor (a) each of the other Transaction Documents and (b) an
instruction letter to the Company’s transfer agent regarding the issuance of the
Common Stock in the number as is set forth on the signature page hereby being
purchased by such Investor at the Closing pursuant to this Agreement.

 

7.4     No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.5     No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.6    Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

8.          Conditions to Closing of the Company.

 



The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

8.1.     Representations and Warranties. The representations and warranties made
by such Investor in Section 3 shall be true and correct in all material respects
at the time of Closing as if made on and as of such date.

  

8.2     Corporate Proceedings. All corporate and other proceedings required to
be undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

8.3     Delivery by the Investor. The Investor shall have duly executed and
delivered to each Investor (a) each of the other Transaction Documents to be
signed by the Investor and (b) a Purchaser Questionnaire and a Purchaser
Information Request.

 

17

 



 

9          Miscellaneous.

 

9.1.     Compensation of Placement Agent. Each Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
for its services as financial advisor and placement agent in respect of the
transactions contemplated hereby (a) a commission success fee equal to 8% of the
Purchase Price of the Units sold at each Closing, payable in cash; (b) an
expense allowance, which shall include reimbursement of legal expenses incurred
in connection with the transactions contemplated hereby, not to exceed $35,000
without the Company’s prior written approval, payable in cash; and (c) five-year
warrants to purchase such number of shares of the Company’s Common Stock equal
to 10% of the number of shares sold in the Offering, at an exercise price equal
to $1.75 per share. In addition, the Placement Agent will also receive as an
advisory fee warrants to purchase 200,000 shares of the Company’s Common Stock
at an exercise price of $1.75 per share.

 

9.2     Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

XRpro Sciences, Inc.
One Kendall Square
Boston, Massachusetts 02139
Telephone: (617) 631-8825

Facsimile: (302) 347 1326
Attention: Mark Korb
Chief Financial Officer

With a copy to:

 



Gracin & Marlow, LLP 

The Chrysler Building 

405 Lexington Avenue, 26th Floor 

New York, New York 10174 

Attention: Leslie Marlow, Esq. 

Telephone: (212) 907-6457 

Facsimile: (212) 208-4657



 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 



Taglich Brothers, Inc.: 

 

Taglich Brothers, Inc. 

275 Madison Avenue, Suite 1618 

New York, New York 10006
Telephone: (212) 661-6886 

Facsimile: (212) 930-9725
Attention: Robert C. Schroeder



 Vice President, Investment Banking

With a copy to:


 

Sills Cummis & Gross P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Telephone: (973) 643-5082
Facsimile: (973) 643-6500
Attention: Ira Rosenberg, Esq.

  

  

 

9.3     Survival of Representations and Warranties. Each party hereto covenants
and agrees that the representations and warranties of such party contained in
this Agreement shall survive the Closing. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

18

 



 

9.4     Indemnification.

 

(a)     The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(b)     Promptly after receipt by any Investor (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 9.4, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not affect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9.5     Entire Agreement. This Agreement contains the entire agreement between
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

 

9.6     Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except for (i) persons entitled to indemnification pursuant to Section 5.5; (ii)
the Placement Agent and its designees, successors and assigns and (iii) other
registered broker-dealers, if any, who are specifically agreed to be and
acknowledged by each party as third party beneficiaries hereof, is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 

9.7     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the
Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

19

 



 

9.8     Public Disclosures. The Company shall (x) on or before 8:30 a.m., New
York time, on the fourth (4th) Business Day after the date of the First Closing
under this Agreement issue a press release (the “Press Release”) reasonably
acceptable to the Placement Agent disclosing all the material terms of the
transactions contemplated by the Transaction Documents and (y) on or before 8:30
a.m., New York time, within three Business Days after the date of this
Agreement, file a Current Report on Form 8-K describing all the material terms
of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement) (including all attachments, the “8-K Filing”). From and after the
issuance of the Press Release, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Investors by the Company
in connection with the transactions contemplated by the Transaction Documents.
Neither the Company nor any Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Investor, to make the Press Release and any other press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations. Unless required by law or
regulation, without the prior written consent of the applicable Investor (which
may be granted or withheld in such Investor’s sole discretion), the Company
shall not disclose the name of such Investor in any filing (other than the 8-K
Filing, any Registration Statement registering the Securities and any other
filing as is required by applicable law and regulations), announcement, release
or otherwise.

 

9.9     Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.10     Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of each of (i) the Company (ii) a
majority-in-interest of the Investors (based on the number of Securities
purchased hereunder) and (iii) with respect to Article 5, the holders of a
majority of the PA Warrant Shares.

 

9.11     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of law provisions thereof, and the parties hereto.

 

9.12     Arbitration.  Each Investor and the Company agree that they shall
resolve all disputes, controversies and differences which may arise between
them, out of or in relation to or in connection with this Agreement, after
discussion in good faith attempting to reach an amicable solution.  Provided
that such disputes, controversies and differences remain unsettled after
discussion between the parties, both parties agree that those unsettled
matter(s) shall be finally settled by arbitration in New York, New York in
accordance with the latest Rules of the American Arbitration Association. Such
arbitration shall be conducted by three arbitrators appointed as follows: each
party will appoint one arbitrator and the appointed arbitrators shall appoint a
third arbitrator.  If within thirty (30) days after confirmation of the last
appointed arbitrator, such arbitrators have failed to agree upon a chairman,
then the chairman will be appointed by the American Arbitration Association. 
The decision of the tribunal shall be final and may not be appealed.  The
arbitral tribunal may, in its discretion award fees and costs as part of its
award. Judgment on the arbitral award may be entered by any court of competent
jurisdiction, including any court that has jurisdiction over either party or any
of their assets. At the request of any party, the arbitration proceeding shall
be conducted in the utmost secrecy subject to a requirement of law to disclose.
In such case, all documents, testimony and records shall be received, heard and
maintained by the arbitrators in secrecy, available for inspection only by any
party and by their attorneys and experts who shall agree, in advance and in
writing, to receive all such information in secrecy.

 



20

 



 

9.13     Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.14     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

 

9.15     Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Securities pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other transaction document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby and acknowledges and understands that
Sills Cummis & Gross PC has served as counsel to the Placement Agent only.

 

21

 



 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

XRPRO SCIENCES, INC.

  

By: _____________________________

Name: Richard Cunningham

Title: President and Chief Executive Officer

 

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
1 and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 

22

 



 

ANNEX 1
Securities Purchase Agreement
Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of December ___, 2014 (the “Agreement”), with the undersigned, XRpro
Sciences, Inc., a Delaware corporation (the “Company”), in or substantially in
the form furnished to the undersigned and (ii) purchase the Units as set forth
below, hereby agrees to purchase such Units from the Company as of the Closing
and further agrees to join the Agreement as a party thereto, with all the rights
and privileges appertaining thereto, and to be bound in all respects by the
terms and conditions thereof. The undersigned specifically acknowledges having
read the representations in the Agreement section entitled “Representations,
Warranties and Acknowledgments of the Investors,” and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as an Investor.

 

All Investors:

 

Address: _______________________________

 



________________________________________

 

________________________________________

 



Telephone No.: ___________________________

  

 

Facsimile No.: ____________________________

 

 

 

Email Address: ___________________________

 

 

Name of Investor:

 

If an entity:

 

Print Name of Entity:

 

_______________________________________
By:
Name:
Title:

If an individual:

Print Name: ____________________________

 

 

 

Signature: ______________________________

 

 

 

If joint individuals:

 

Print Name: _____________________________

 

 

Signature: ______________________________

 

 

 

The Investor hereby elects to purchase ____________ Units (to be completed by
Investor) at a purchase price of $7.00 per Unit under the Securities Purchase
Agreement at a total Purchase Price of $__________ (to be completed by Investor)

 

23

 



 



Annex 2

XRPRO SCIENCES, INC.

 



Purchaser Information Request

 

 The undersigned beneficial owner of Registrable Securities (as such term is
defined in the Securities Purchase Agreement to which this document is annexed)
of XRpro Sciences, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Securities Purchase Agreement to which this
document is annexed. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Securities Purchase Agreement.

  

Certain legal consequences arise from being named as a selling Shareholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling Shareholder in the Registration Statement and the related
prospectus.

  

The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.



 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:



 

1. Name.         (a) Full Legal Name of Selling Shareholder            

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:            

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):            

 

24

 



 

2. Address for Notices to Selling Stockholder:

 

          Telephone:__________________________________________________   Fax
:_______________________________________________________   Contact
Person:______________________________________________   E-mail address of
Contact Person: ________________________________



 

3. Beneficial Ownership of Securities of the Company Owned by the Selling
Shareholder.



 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

  

  (a) Type and Amount of other securities beneficially owned by the Selling
Shareholder:            

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes o No o

 



  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

  

Yes o No o

 



  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



 



  (c) Are you an affiliate of a broker-dealer?

 

Yes o No o



 



25

 



 

  Note: If yes, provide a narrative explanation below:         (d) If you are an
affiliate of a broker-dealer, do you certify that you bought the Registrable
Securities in the ordinary course of business, and at the time of the purchase
of the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes o No o

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5. Relationships with the Company: 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

  

State any exceptions here:

   

  

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

26

 



 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

  

Dated:     Beneficial Owner:  

 

  By:     Name:     Title:

 

 

26



--------------------------------------------------------------------------------

 

